EXHIBIT 10.37

 

Note: June 23, 2016

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

 

5.83% FIXED CONVERTIBLE PROMISSORY NOTE

 

OF

 

PROGREEN PROPERTIES, INC.

 

Issuance Date: June 23, 2016

Total Face Value of Note: $22,000

 

This Note is a duly authorized Fixed Convertible Promissory Note of ProGreen
Properties, Inc. a corporation duly organized and existing under the laws of the
State of Nevada (the “Company”), designated as the Company's 5.83% Fixed
Convertible Promissory Note due June 23, 2017 (“Maturity Date”) in the principal
amount of $22,000 (the “Note”).

 

For Value Received, the Company hereby promises to pay to the order of Tangiers
Global, LLC or its registered assigns or successors-in-interest (“Holder”) the
Principal Sum of $22,000 (the “Principal Sum”) and to pay “guaranteed” interest
on the principal balance hereof at an amount equivalent to 5.83% of the
Principal Sum, to the extent such Principal Sum and “guaranteed” interest and
any other interest, fees, liquidated damages and/or items due to Holder herein
have been repaid or converted into the Company's Common Stock (the “Common
Stock”), in accordance with the terms hereof. If the Company pays the Note off
in full within 90 days following the Effective Date as per the pre-payment terms
detailed below, the Holder agrees to waive the 5.83% interest charge. The sum of
$20,000 shall be remitted and delivered to the Company, and $2,000 shall be
retained by the Purchaser through an original issue discount (the “OID”) for due
diligence and legal bills related to this transaction. The OID is set at 10% of
any consideration paid.

 



 1 

 

 

In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2(a), additional interest will accrue from the date
of the Event of Default at the rate equal to the lower of 15% per annum or the
highest rate permitted by law (the “Default Rate”).

 

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C and D and the Irrevocable Transfer
Agent Instructions and delivery of the initial payment of consideration by the
Holder (the “Effective Date”).

 

As an investment incentive, the Company will issue 4,000,000 5 year cashless
warrants, exercisable at $.02.

 

This Note may be prepaid by the Company, in whole or in part, according to the
following schedule:

 

Days Since Effective Date  Prepayment Amount Under 90  115% of Principal Amount
91-135  125% of Principal Amount 136-180  135% of Principal Amount

 

After 180 days from the Effective Date this Note may not be prepaid without
written consent from Holder, which consent may be withheld, delayed or denied in
Holder’s sole and absolute discretion. Whenever any amount expressed to be due
by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day. If the Note is in default, per Section 2.00 below, the
Company may not prepay the Note without written consent of the Holder.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

“Conversion Price” shall be equal to $.03

 

“Investment Agreement” shall refer to the June 23, 2016 investment agreement and
associated registration rights agreement between the Company and the Holder.

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) all guaranteed and other accrued but unpaid
interest hereunder, (iii) any fees due hereunder, (iv) liquidated damages, and
(v) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.

 



 2 

 

 

“Principal Market” shall refer to the primary exchange on which the Company’s
common stock is traded or quoted.

 

“S-1” shall refer to the registration statement required to be filed under the
Investment Agreement.

 

“Trading Day” shall mean a day on which there is trading or quoting for any
security on the Principal Market.

 

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.

 

The following terms and conditions shall apply to this Note:

 

Section 1.00       Repayment from Investment Agreement. At the election of the
Holder, subsequent to the S-1 being deemed effective and upon written notice
from the Holder to the Company, at each Closing Date (as defined in the
Investment Agreement) Holder shall retain (or the Company shall pay to Holder)
an amount equal to 25% of each Put Amount (as defined in the Investment
Agreement), and the amounts shall be applied by Holder as follows: first against
the amount of any unpaid interest or other fees, and second against any unpaid
Principal Sum, until such time as all amounts of interest, fees and Principal
sum have been paid by the Company. If Holder elects to provide for the repayment
of the Note as provided in this Section 1.00 then such repayment shall not be
deemed to be a prepayment of the Note.

 

Section 2.00       Conversion.

 

Conversion Right. Subject to the terms hereof and restrictions and limitations
contained herein, the Holder shall have the right, at the Holder's sole option,
at any time and from time to time to convert in whole or in part the outstanding
and unpaid Principal Amount under this Note into shares of Common Stock as per
the Conversion Formula. The date of any conversion notice (“Conversion Notice”)
hereunder shall be referred to herein as the “Conversion Date”.

 

(b)        Stock Certificates or DWAC. The Company will deliver to the Holder,
or Holder’s authorized designee, no later than 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions if the shares of Common
Stock underlying the portion of the Note being converted are eligible under a
resale exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note. In lieu of delivering
physical certificates representing the shares of Common Stock issuable upon
conversion of this Note, provided the Company's transfer agent is participating
in Depository Trust Company’s (“DTC”) Fast Automated Securities Transfer
(“FAST”) program, the Company shall instead use commercially reasonable efforts
to cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) broker with DTC through its Deposits and
Withdrawal at Custodian (“DWAC”) program (provided that the same time periods
herein as for stock certificates shall apply).

 



 3 

 

 

(c)        Charges and Expenses. Issuance of Common Stock to Holder, or any of
its assignees, upon the conversion of this Note shall be made without charge to
the Holder for any issuance fee, transfer tax, legal opinion and related
charges, postage/mailing charge or any other expense with respect to the
issuance of such Common Stock. Company shall pay all Transfer Agent fees
incurred from the issuance of the Common Stock to Holder, as well as any and all
other fees and charges required by the Transfer Agent as a condition to
effectuate such issuance. Any such fees or charges, as noted in this Section
that are paid by the Holder (whether from the Company’s delays, outright refusal
to pay, or otherwise), will be automatically added to the Principal Sum of the
Note and tack back to the Effective Date for purposes of Rule 144.

 

(d)        Delivery Timeline. If the Company fails to deliver to the Holder such
certificate or certificates (or shares through the DWAC program) pursuant to
this Section (free of any restrictions on transfer or legends, if eligible)
prior to 3 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $2,000 per day, until such
certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.

 

(e)        Reservation of Underlying Securities. The Company covenants that it
will at all times reserve and keep available for Holder, out of its authorized
and unissued Common Stock solely for the purpose of issuance upon conversion of
this Note, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder, five times the number of shares of
Common Stock as shall be issuable (taking into account the adjustments under
this Section 1, but without regard to any ownership limitations contained
herein) upon the conversion of this Note (consisting of the Principal Amount),
under the formula in Section Section 3(c) below, to Common Stock (the “Required
Reserve”). The Company covenants that all shares of Common Stock that shall be
issuable will, upon issue, be duly authorized, validly issued, fully-paid,
non-assessable and freely-tradable (if eligible). If the amount of shares on
reserve in Holder’s name at the Company’s transfer agent for this Note shall
drop below the Required Reserve, the Company will, within 2 Trading Days of
notification from Holder, instruct the transfer agent to increase the number of
shares so that the Required Reserve is met. In the event that the Company does
not instruct the transfer agent to increase the number of shares so that the
Required Reserve is met, the Holder will be allowed, if applicable, to provide
this instruction as per the terms of the Irrevocable Transfer Agent Instructions
attached to this Note. The Company agrees that the maintenance of the Required
Reserve is a material term of this Note and any breach of this Section 1.00(e)
will result in a default of the Note.

 

The Company agrees that this is a material term of this Note and any breach of
this Section 1.00(e) will result in a default of the Note, unless waived by
Holder.

 

(f)        Conversion Limitation. The Holder will not submit a conversion to the
Company that would result in the Holder beneficially owning more than 9.99% of
the then total outstanding shares of the Company (“Restricted Ownership
Percentage”).

 



 4 

 

 

(g)        Conversion Delays. If the Company fails to deliver shares in
accordance with the timeframe stated in Section 1.00(b), the Holder, at any time
prior to selling all of those shares, may rescind any portion, in whole or in
part, of that particular conversion attributable to the unsold shares. The
rescinded conversion amount will be returned to the Principal Sum with the
rescinded conversion shares returned to the Company, under the expectation that
any returned conversion amounts will tack back to the Effective Date.

 

(h)        Trading Activities. Neither the Investor nor its affiliates has an
open short position in the Common Stock of the Company and the Investor agrees
that it shall not, and that it will cause its affiliates not to, engage in any
short sales of or hedging transactions with respect to the Common Stock of the
Company.

 

(i)        Conversion Right Unconditional. If the Holder shall provide a
Conversion Notice as provided herein, the Company's obligations to deliver
Common Stock shall be absolute and unconditional, irrespective of any claim of
setoff, counterclaim, recoupment, or alleged breach by the Holder of any
obligation to the Company.

 

Section 3.00       Defaults and Remedies.

 

(a)        Events of Default. An “Event of Default” is: (i) a default in payment
of any amount due hereunder which default continues for more than 5 Trading Days
after the due date; (ii) a default in the timely issuance of underlying shares
upon and in accordance with terms of Section 1.00, which default continues for 2
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 3rd Trading Day following the Conversion Date; (iii)
failure by the Company for 3 days after notice has been received by the Company
to comply with any material provision of this Note; (iv) failure of the Company
to remain compliant with DTC, thus incurring a “chilled” status with DTC; (v) if
the Company is subject to any Bankruptcy Event; (vi) any failure of the Company
to satisfy its “filing” obligations relating to the filing of quarterly and
annual reports on Form 10-Q and Form 10-K, respectively, under Securities
Exchange Act of 1934, as amended (the “1934 Act”) and the rules and guidelines
issued by OTC Markets News Service, OTCMarkets.com and their affiliates; (vii)
any failure of the Company to provide the Holder with information related to its
corporate structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within 1 Trading Day of request by
Holder; (viii) failure by the Company to maintain the Required Reserve in
accordance with the terms of Section 1.00(e); (ix) failure of Company’s Common
Stock to maintain a closing bid price in its Principal Market for more than 3
consecutive Trading Days; (x) any delisting from a Principal Market for any
reason; (xi) failure by Company to pay any of its Transfer Agent fees in excess
of $2,000 or to maintain a Transfer Agent of record; (xii) failure by Company to
notify Holder of a change in Transfer Agent within 24 hours of such change;
(xiii) any trading suspension imposed by the Securities and Exchange Commission
(“SEC”) under Sections 12(j) or 12(k) of the 1934 Act; (xiv) failure by the
Company to meet all requirements necessary to satisfy the availability of Rule
144 to the Holder or its assigns, including but not limited to the timely
fulfillment of its filing requirements as a fully-reporting issuer registered
with the SEC, requirements for XBRL filings, and requirements for disclosure of
financial statements on its website; (xv) failure of the Company to abide by the
terms of the right of first refusal contained in Section 5.00(h); (xvi) the
Company’s breach of any material representation, warranty of covenant contained
in the Investment Agreement; (xvii) failure of the Form S-1 to be filed with the
SEC on or before the date which is 6 months after the Effective Date; (xviii)
the Company files the Form S-1 with the SEC on or before the date which is 6
months after the Effective Date but later withdraws it; or (xix) the Company
cancels the Investment Agreement.

 



 5 

 

 

(b)        Remedies. If an event of default occurs, the outstanding Principal
Amount of this Note owing in respect thereof through the date of acceleration,
shall become, at the Holder's election, immediately due and payable in cash at
the “Mandatory Default Amount”. The Mandatory Default Amount means 135% of the
outstanding Principal Amount of this Note. Commencing 5 days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, this Note shall accrue additional interest, in addition to the Note’s
“guaranteed” interest, at a rate equal to the lesser of 15% per annum or the
maximum rate permitted under applicable law. In connection with such
acceleration described herein, the Holder need not provide, and the Issuer
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by the Holder at any time prior to payment hereunder and the Holder
shall have all rights as a holder of the note until such time, if any, as the
Holder receives full payment pursuant to this Section 3.00(b). No such
rescission or annulment shall affect any subsequent event of default or impair
any right consequent thereon. Nothing herein shall limit the Holder's right to
pursue any other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Issuer's failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.

 



 6 

 

 

(c)        Conversion Right. At any time and from time to time after an Event of
Default described in Section 3.00 (a)(i), Section 3.00 (a)(ii), Section
3.00(a)(xii), Section 3.00(a)(xvii), Section 3.00(a)(xviii) or Section
3.00(a)(xix) has occurred, and subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
sole option, to convert in whole or in part the outstanding and unpaid Principal
Amount under this Note into shares of Common Stock at the Conversion Price. The
“Default Conversion Price” shall be equal to 60% of the lowest trading price of
the Company’s common stock during the 15 consecutive trading days prior to the
date on which Holder elects to convert all or part of the Note. For the purpose
of calculating the Default Conversion Price only, any time after 4:00 pm Eastern
Time (the closing time of the Principal Market) shall be considered to be the
beginning of the next Business Day. If the Company is placed on “chilled” status
with the DTC, the discount shall be increased by 10%, i.e., from 40% to 50%,
until such chill is remedied. If the Company is not DWAC eligible through their
Transfer Agent and DTC’s FAST system, the discount will be increased by 5%,
i.e., from 40% to 45%,. In the case of both, the discount shall be a cumulative
increase of 15%, i.e., from 40% to 55%.

 

Section 4.00       Representations and Warranties of Holder.

 

Holder hereby represents and warrants to the Company that:

 

(a)        Holder is an “accredited investor,” as such term is defined in
Regulation D of the Securities Act of 1933, as amended (the “1933 Act”), and
will acquire this Note and the Underlying Shares (collectively, the
“Securities”) for its own account and not with a view to a sale or distribution
thereof as that term is used in Section 2(a)(11) of the 1933 Act, in a manner
which would require registration under the 1933 Act or any state securities
laws. Holder has such knowledge and experience in financial and business matters
that such Holder is capable of evaluating the merits and risks of the
Securities. Holder can bear the economic risk of the Securities, has knowledge
and experience in financial business matters and is capable of bearing and
managing the risk of investment in the Securities. Holder recognizes that the
Securities have not been registered under the 1933 Act, nor under the securities
laws of any state and, therefore, cannot be resold unless the resale of the
Securities is registered under the 1933 Act or unless an exemption from
registration is available. Holder has carefully considered and has, to the
extent Holder believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Securities for its particular tax and financial situation and
its advisers, if such advisors were deemed necessary, and has determined that
the Securities are a suitable investment for it. Holder has not been offered the
Securities by any form of general solicitation or advertising, including, but
not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine, or other similar media or television or
radio broadcast or any seminar or meeting where, to Holders’ knowledge, those
individuals that have attended have been invited by any such or similar means of
general solicitation or advertising. Holder has had an opportunity to ask
questions of and receive satisfactory answers from the Company, or any person or
persons acting on behalf of the Company, concerning the terms and conditions of
the Securities and the Company, and all such questions have been answered to the
full satisfaction of Holder. The Company has not supplied Holder any information
regarding the Securities or an investment in the Securities other than as
contained in this Agreement, and Holder is relying on its own investigation and
evaluation of the Company and the Securities and not on any other information.

 

(b)        The Holder is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of its incorporation
and has all requisite corporate power and authority to carry on its business as
now conducted. The Holder is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 



 7 

 

 

(c)        All corporate action has been taken on the part of the Holder, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Note. The Holder has taken all corporate action required to
make all of the obligations of the Holder reflected in the provisions of this
Note, valid and enforceable obligations.

 

(d)        Each certificate or instrument representing Securities will be
endorsed with the following legend (or a substantially similar legend), unless
or until registered under the 1933 Act:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

Section 5.00       General.

 

(a)        Payment of Expenses. The Company agrees to pay all reasonable charges
and expenses, including attorneys' fees and expenses, which may be incurred by
the Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(b)        Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(c)        Funding Window. The Company agrees that it will not enter into a
convertible debt financing transaction, including 3(a)9 and 3(a)10 transactions,
with any party other than the Holder for a period of 90 Trading Days following
the Effective Date. The Company agrees that this is a material term of this Note
and any breach of this will result in a default of the Note.

 

(d)        Terms of Future Financings. So long as this Note is outstanding, upon
any issuance by the Company or any of its subsidiaries of any convertible debt
security (whether such debt begins with a convertible feature or such feature is
added at a later date) with any term more favorable to the holder of such
security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Company shall notify the
Holder of such additional or more favorable term and such term, at the Holder's
option, shall become a part of this Note and its supporting documentation.. The
types of terms contained in the other security that may be more favorable to the
holder of such security include, but are not limited to, terms addressing
conversion discounts, conversion look back periods, interest rates, original
issue discount percentages and warrant coverage.

 



 8 

 

 

(e)        Governing Law; Jurisdiction.

 

Governing Law. This Note will be governed by and construed in accordance with
the laws of the state of California without regard to any conflicts of laws or
provisions thereof that would otherwise require the application of the law of
any other jurisdiction.

 

(ii)        Jurisdiction and Venue. Any dispute or claim arising to or in any
way related to this Note or the rights and obligations of each of the parties
shall be brought only in the state courts of California or in the federal courts
located in San Diego County, California.

 

(iii)        No Jury Trial. The Company hereto knowingly and voluntarily waives
any and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this Note.

 

(iv)        Delivery of Process by the Holder to the Company. In the event of an
action or proceeding by the Holder against the Company, and only by the Holder
against the Company, service of copies of summons and/or complaint and/or any
other process that may be served in any such action or proceeding may be made by
the Holder via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to the Company at its last known attorney as set forth in its most
recent SEC filing.

 

(v)        Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.

 

(f)        No Bad Actor. No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act of 1933, as amended, on the
basis of being a “bad actor” as that term is established in the September 13,
2013 Small Entity Compliance Guide published by the SEC.

 

(g)        Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.

 



 9 

 

 

(h)        Right of First Refusal. From and after the date of this Note and at
all times hereafter while the Note is outstanding, the Parties agree that, in
the event that the Company receives any written or oral proposal (the
“Proposal”) containing one or more offers to provide additional capital or
equity or debt financing (the “Financing Amount”), the Company agrees that it
shall provide a copy of all documents received relating to the Proposal together
with a complete and accurate description of the Proposal to the Holder and all
amendments, revisions, and supplements thereto (the “Proposal Documents”) no
later than 2 business days from the receipt of the Proposal Documents. Following
receipt of the Proposal Documents from the Company, the Holder shall have the
right (the “Right of First Refusal”), but not the obligation, for a period of 3
business days thereafter (the “Exercise Period”), to invest, at on the terms set
forth in the Proposal, or on better terms for the Company, an amount equal to or
greater than the Financing Amount, upon written notice to the Company that the
Holder is exercising the Right of First Refusal provided hereby. In furtherance
of the Right of First Refusal, the Company agrees that it will cooperate and
assist the Holder in conducting a due diligence investigation of the Company and
its corporate and financial affairs and promptly provide the Holder with
information and documents that the Holder may reasonably request so as to allow
the Holder to make an informed investment decision. This Right of First Refusal
shall extend to all purchases of debt held by, or assigned to or from, current
stockholders, vendors, or creditors, all transactions under Sections 3(a)9
and/or 3(a)10 or the Securities Act of 1933, as amended, and all equity
line-of-credit transactions. In the event that the Company does enter into, or
makes any issuance of Common Stock related to a 3(a)(9) Transaction or a
3(a)(10) Transaction while this note is outstanding, without giving Right of
First Refusal to the Holder, a liquidated damages charge of 25% of the
outstanding principal balance of this Note, but not less than $25,000, will be
assessed and will become immediately due and payable to the Holder at its
election in the form of cash payment or addition to the balance of this Note.
Such liquidated damages will be automatically added to the Principal

 

[Signature Page to Follow.]

 



 10 

 

 

IN WITNESS WHEREOF, the Company has caused this Fixed Convertible Promissory
Note to be duly executed on the day and in the year first above written.

 

  ProGreen Properties, Inc.         By: /s/ Jan Telander   Name: Jan Telander  
Title: President   Email:

jan@progreenproperties.com

 

  Address: 6443 Inkster Rd, Bloomfield Twp., MI 48301



 

This Fixed Convertible Promissory Note of June 23, 2016 is accepted this 23 day
of June 2016 by

 

Tangiers Global, LLC       By: /s/ Michael Sobeck    Name: Michael Sobeck  
Title: Managing Member  

 



 11 

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert all or part of that certain
$22,000 Fixed Convertible Promissory Note identified as the Note)

 

DATE:

____________________________

FROM: Tangiers Global, LLC

 

Re:$22,000 Fixed Convertible Promissory Note (this “Note”) originally issued by
ProGreen Properties, Inc., a Nevada corporation, to Tangiers Global, LLC on June
23, 2016.

 

The undersigned on behalf of Tangiers Global, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Sum (as defined
in the Note) indicated below of this Note into shares of Common Stock, $0.0001
par value per share, of ProGreen Properties, Inc. (the “Company”), according to
the conditions hereof, as of the date written below. If shares are to be issued
in the name of a person other than undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any. The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the “Restricted Ownership
Percentage” contained in this Note.

 

Conversion information:   Date to Effect Conversion

 

   Aggregate Principal Sum of Note Being Converted

 

   Aggregate Interest on Amount Being Converted

 

   Remaining Principal Balance

 

   Number of Shares of Common Stock to be Issued

 



      Applicable Conversion Price           Signature           Name          
Address

 



 

 

 

EXHIBIT B

 

WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF

 

PROGREEN PROPERTIES, INC.

 

The undersigned, being directors of ProGreen Properties, Inc., a Nevada
corporation (the “Company”), acting pursuant to the Bylaws of the Corporation,
do hereby consent to, approve and adopt the following preamble and resolutions:

 

Convertible Note with Tangiers Global, LLC

 

The board of directors of the Company has reviewed and authorized the following
documents relating to the issuance of a Fixed Convertible Promissory Note in the
amount of $22,000 with Tangiers Global, LLC.

 

The documents agreed to and dated June 23, 2016 are as follows:

 

5.83% Fixed Convertible Promissory Note of ProGreen Properties, Inc.

Irrevocable Transfer Agent Instructions

Certificate of Corporate Secretary

Disbursement Instructions

 

IN WITNESS WHEREOF, the undersign member(s) of the board of the Company executed
this unanimous written consent as of June 23, 2016.

 

   



By:

Its:

 

 

 

 

EXHIBIT C

 

CERTIFICATE OF CORPORATE SECRETARY OF

 

PROGREEN PROPERTIES, INC.

 

(Two Pages)

 

The undersigned, Jan Telander is the duly elected Corporate Secretary of
ProGreen Properties, Inc., a Nevada corporation (the “Company”).

 

I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company’s corporate and financial books and records, including,
but not limited to, the Company’s records relating to the following:

 

(A)The issuance of that certain convertible promissory note dated June 23, 2016
(the “Note Issuance Date”) issued to Tangiers Global, LLC (the “Holder”) in the
stated original principal amount of $22,000 (the “Note”);

 

(B)The Company’s Board of Directors duly approved the issuance of the Note to
the Holder;

 

(C)The Company has not received and does not contemplate receiving any new
consideration from any persons in connection with any later conversion of the
Note and the issuance of the Company’s Common Stock upon any said conversion;

 

(D)To my best knowledge and after completing the aforementioned review of the
Company’s stockholder and corporate records, I am able to certify that the
Holder (and the persons affiliated with the Holder) are not officers, directors,
or directly or indirectly, ten percent (10.00%) or more stockholders of the
Company and none of said persons has had any such status in the one hundred
(100) days immediately preceding the date of this Certificate;

 

(E)The Company’s Board of Directors have approved duly adopted resolutions
approving the Irrevocable Instructions to the Company’s Stock Transfer Agent
dated June 23, 2016;

 

(F)Mark the appropriate selection:

 

___ The Company represents that it is not a “shell company,” as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended, and
has never been a shell company, as so defined; or

 



 

 

 

___ The Company represents that (i) it was a “shell company,” as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended,
(ii) since ______, 201__, it has no longer been a shell company, as so defined,
and (iii) on _______, 201__, it provided Form 10-type information in a filing
with the Securities and Exchange Commission.

 

(G)I understand the constraints imposed under Rule 144 on those persons who are
or may be deemed to be “affiliates,” as that term is defined in Rule 144(a)(1)
of the Securities Act of 1933, as amended.

 

(H)I understand that all of the representations set forth in this Certificate
will be relied upon by counsel to Tangiers Global, LLC in connection with the
preparation of a legal opinion.

 

I hereby affix my signature to this Certificate and hereby confirm the accuracy
of the statements made herein.

 

Signed:   Date:   Name: Jan Telander   Title:  President

 

 



 



